          Case: 3:20-cr-00015-GFVT Doc #: 28 Filed: 02/24/21 Page: 1 of 1 - Page ID#: 118
                                                                                         Eastern Distriet of Kentucky
                                                                                               FILED
                                     UNITED STATES DISTRICT COURT                             FEB 2 4 2021
                                     EASTERN DISTRICT OF KENTUCKY
                                      CENTRAL DIVISION-FRANKFORT                                 AT LEXINGTON
                                                                                               ROBERT R. CARR
                                                                                           CLERK U.S. DISTRICT COURT
         CRIMINAL ACTION NO. 3:20-CR-15-01-GFVT

         UNITED STATES OF AMER! CA                                                        PLAINTIFF


         VS.                    COURT'S ADVICE OF RIGHT TO APPEAL


         JEREMY DELK                                                                        DEFENDANT

                                               **   **   **   **   **    **
                You are notified by this Court that you have a right to appeal your case to the Sixth Circuil
         Court of Appeals, which on proper appeal will review this case and determine that there has or has
         not been error of law. However, a defendant may waive those rights as part of a plea agreement,
         and you have entered into a plea agreement which waives some or all of your rights to appeal.
         Such waivers are generally enforceable, but if you believe the waiver is unenforceable, you can
         present that theory to the appellate court.

                 If you do not have sufficient money Lo pay for the appeal, you have a right to apply for
         leave to appeal in forma pauperis, which means you may appeal without paying for it. If you are
         without the services of an aLLorney and desire to appeal and so request, the Clerk of this Court
         shall prepare and file forthwith a notice of appeal on your behalf. With few exceptions, this
         notice of appeal must be filed within fourteen (14) days from the date of entry of this judgmenl.

                If you do not have sufficient funds to employ a lawyer, the Court of Appeals may appoint
         your present lawyer or another to prosecute the appeal for you.

                You may request to be released on a reasonable bond pending the appeal.

                                             ACKNOWLEDGMENT

                  The above statement has been provided to me in open court and a
         this the 24th day of February, 2021.                       ---~

I•   ,
·,   .
                                                                        DEFENDANT

                                                                   ~  ffi
                                                                   COUNSEL
